Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,

 Plaintiff
                                                           21-cv-3626 (PAE)
 v.

 1000PERCENT1000, CICADA-ORANGE, CISAN64,
 DNPG-FFOOS, FLY-PE-47, FOX-DOGWOOD, GOOD-            UNSEALING ORDER
 MORNING-STORE,               GOOSE-REDBUD,
 HONGSHIZIT603, INS-HOME36, JINBOYANC380_5,
 LIKUAN01, LITIA905793, LITIAN-24, LIULIPINGQ,
 LSMSUMI777, MANTIS-QUINCE, MOUSE-PEONY,
 OFF44EVER,     PANDA-HAWTHORN,        SJBNSJ,
 SQUIRREL-CA_25, TIANTIANY86, TORTOISE-
 WISTERIA,      WENJING1,      WOLF-AZALEA,
 YEEZYANDME, YQC262511_0, ZEBRA-HIBISCUS
 and ZHONGH_55,


                                         1
       WHEREAS the Court orders that this Action be unsealed, and Records Management

upload all documents filed to date on the Electronic Case Filing system.

SO ORDERED.

              0D\
SIGNED this _____                                   1:00 __.m.
                    day of ____________, 2021, at _______  p
New York, New York
                                                            
                                                        _________________________________
                                                        HON. PAUL A. ENGELMAYER
                                                        UNITED STATES DISTRICT JUDGE




                                                2
